 
STOCK PURCHASEAGREEMENT


THIS STOCK PURCHASE AGREEMENT (this "Agreement"), is made as of this 17th  day
of January, 2014 by and among TARGET ACQUISITIONS I, INC., a Delaware
corporation (“Target”), ZHANGJIAKOU TONGDA MINING TECHNOLOGIES SERVICE CO.,
LTD., a Chinese limited company (“Buyer” or “Tongda”) and an indirectly
wholly-owned subsidiary of Target and Dongli Sun, a resident of the People’s
Republic of China (“Seller”).


Preliminary Statement


Seller is one of the five shareholders (collectively, the “Shareholders”) of
Haixing Huaxin Mining Iindustry Co., Ltd., an entity organized under the laws of
the People’s Republic of China (“China Huaxin”).  China Huaxin is in the late
stages of constructing a facility (the “Production Facility”) in Haixing County,
Hebei Province, China for the conversion of iron sands into direct reduced iron.


Target desires to acquire all of the outstanding shares of China Huaxin and,
concurrently herewith, is entering into agreements with the four other
shareholders of China Huaxin to acquire all of their shares in China Huaxin.


NOW, THEREFORE, the parties hereto in consideration of the mutual promises and
covenants herein contained and intending to be legally bound, do hereby agree as
follows:


1.           Purchase and Sale.  Subject to the terms and conditions hereinafter
set forth, and on the basis of the representations and warranties contained
herein, Seller hereby sells, conveys, transfers and assigns  to Buyer, free and
clear of all encumbrances, liens and liabilities,  all right, title and interest
in and to the shares of capital stock of China Huaxin owned by Seller (the
“Shares”), which Shares represent 5% of the shares of capital stock of China
Huaxin outstanding as of the date hereof.  Simultaneously with the execution and
delivery hereof Seller is executing and delivering to Buyer such documents and
instruments as are necessary to transfer title to the Shares.


In consideration of all right, title and interest in the Shares, Target is
paying to Seller 500,000 RMB and shall issue to the order of
Seller  255,000 shares of the common stock of Target (collectively, the
“Purchase Price”).


2.       Representations and Warranties.   As an inducement to Target to enter
into this Agreement and acquire the Shares, the Seller hereby represents and
warrants to Target as of the date hereof:


2.1. Organization, Good Standing, Power.    China Huaxin is a corporation duly
organized, validly existing and in good standing under the Company Law of the
People’s Republic of China. China Huaxin has the power and authority to own,
lease and operate its assets. The minute books, stock ledgers and stock transfer
records of China Huaxin, if any, will be furnished to Target.
 
 
 

--------------------------------------------------------------------------------

 

 
2.2. Company Documents.       Correct and complete copies of the organizational
documents of China Huaxin, in each case as amended to date have been provided to
Target.


2.3. Shares.     The Seller owns the Shares and has good, valid and marketable
title to the Shares.  The Shares represent 5 % of the outstanding capital stock
of China Huaxin.  Such Shares are held free and clear of any covenant,
condition, restriction, voting arrangement, charge, security interest, option or
adverse claim.  Upon payment of the Purchase Price, Target will acquire good and
marketable title to the Shares, free and clear of any Security Interest,
restrictions or claims.  The Shares, together with the shares currently owned by
the individuals named in Schedule 2.3 represent 100% of the issued and
outstanding shares of capital stock of the Company.


2.4 Authorization.  Seller possesses the legal right and capacity to execute,
deliver and perform this Agreement, without obtaining any approval,
authorization, consent or waiver or giving any notice. The Seller has taken all
action required by applicable law or otherwise to be taken to authorize the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Seller and constitutes the legal, valid and binding obligations
of Seller.


2.5. Effect of Agreement.  The execution, delivery and performance of this
Agreement by Seller and the sale of the Shares contemplated hereby will not,
with or without the giving of notice and the lapse of time, or both, violate any
provision of law, statute, rule, regulation or executive order to which China
Huaxin or the Seller is subject.


2.6. Governmental and Other Consents.   Except for such consents as have been
obtained prior to the date hereof (i) no notice to, consent, authorization or
approval of, or exemption by, any governmental or public body or authority is
required in connection with the execution, delivery and performance by Seller of
this Agreement and (ii) no notice to, consent, authorization or approval of, any
person under any agreement, arrangement or commitment of any nature to which
Seller is party to, or by which the Shares are bound by or subject to, is
required in connection with the execution, delivery and performance by Seller of
this Agreement.
 
2.7. Title to Assets; Absence of Liens and Encumbrances.      The sole asset of
China Huaxin is the Production Facility.  China Huaxin has good and marketable
title to, and owns outright, the Production Facility, free and clear of all
liens, claims and encumbrances, other than those related to the Accrued
Liabilities.


2.8. Equipment.  China Huaxin owns outright all equipment and fixtures in the
Production Facility.


2.9.   Agreements, Arrangements; Conduct of Business.    China Huaxin has yet to
conduct any business operations other than construction of the Production
Facility and purchasing the equipment and fixtures therein.  China Huaxin is not
party to any agreements or contracts calling for expenditures in excess of 100
RMB, in the aggregate.
 
 
2

--------------------------------------------------------------------------------

 

 
2.10.  Permits.    China Huaxin has provided Target with copies of all permits
and other government licenses it has obtained with respect to the Production
Facility.


2.11  Litigation.   China Huaxin is not a party to any litigation.


2.12. Labor Matters.  China Huaxin has no employees.


2.13  Brokers and Finders.       Neither the Seller nor China Huaxin, nor any of
its officers, directors or employees has employed any broker or finder or
incurred any liability for any brokerage fees, commissions or finders' fees in
connection with the transactions contemplated by this Agreement.  Seller agrees
to indemnify, defend and hold Target harmless from any liability, loss, cost,
claim and/or demand that any other broker or finder may have in connection with
this transaction as a result of actions taken by the Company or the Seller.


   2.14   Securities Laws.   Seller understands that the shares of Target to be
issued to Seller (the “Target Shares”) are being offered and sold in reliance on
an exemption from the registration requirements of United States federal and
state securities laws under Regulation S promulgated under the United States
Securities Act of 1933 (the “Securities Act”) and that Target is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Seller set forth herein in order to
determine the applicability of such exemptions.  In this regard, the Seller
represents, warrants and agrees that:


      (i)           The Seller is not a U.S. Person (as defined in the
Securities Act) and is not acquiring the Target Shares for the account or
benefit of a U.S. Person.


      (ii)          At the time of the origination of contact concerning this
Agreement and the date of the execution and delivery of this Agreement, the
Seller was outside of the United States.


      (iii)         Seller will not, during the period commencing on the date of
issuance of the Target Shares and ending on the six month anniversary of such
date, or such shorter period as may be permitted by Regulation S or other
applicable securities law (the “Restricted Period”), offer, sell, pledge or
otherwise transfer the Target Shares in the United States, or to a U.S. Person
for the account or for the benefit of a U.S. Person, or otherwise in a manner
that is not in compliance with Regulation S.


     (iv)          Seller will, after expiration of the Restricted Period,
offer, sell, pledge or otherwise transfer the Target Shares only pursuant to
registration under the Securities Act or an available exemption therefrom and,
in accordance with all applicable state and foreign securities laws.


     (v)           Seller was not in the United States, engaged in, and prior to
the expiration of the Restricted Period will not engage in, any short selling of
or any hedging transaction with respect to the Target Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.
 
 
3

--------------------------------------------------------------------------------

 

 
    (vi)           Neither Seller nor any person acting on its behalf has
engaged, nor will engage, in any directed selling efforts to a U.S. Person with
respect to the Target Shares and the Seller and any person acting on its behalf
have complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.


    (vii)          The transactions contemplated by this Agreement have not been
pre-arranged with a buyer located in the United States or with a U.S. Person,
and are not part of a plan or scheme to evade the registration requirements of
the Securities Act.


   (viii)          Neither the Seller nor any person acting on its behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Target
Shares.  The undersigned agrees not to cause any advertisement of the Target
Shares to be published in any newspaper or periodical or posted in any public
place and not to issue any circular relating to the Target Shares, except such
advertisements that include the statements required by Regulation S under the
Securities Act, and only offshore and not in the U.S. or its territories, and
only in compliance with any local applicable securities laws.


   (ix)           Each certificate representing the Target Shares shall be
endorsed with the following legends, in addition to any other legend required to
be placed thereon by applicable federal or state securities laws:


(A)           “THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S.
PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“THE SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON
REGULATION S PROMULGATED UNDER THE SECURITIES ACT.”


(B)           “TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING
TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
        8.                      Representations and Warranties of Buyer.  As a
material inducement to Seller to enter into this Agreement, Buyer makes the
following representations and warranties to Seller:


(a)       Buyer has been duly organized and is validly existing in its
jurisdiction of organization and is fully authorized to enter into and perform
its obligations under this Agreement and to carry out the transactions
contemplated hereby.
 
 
4

--------------------------------------------------------------------------------

 

 
(b) Buyer is fully authorized to enter into and perform its obligations under
this Agreement and to carry out the transactions contemplated thereby and this
Agreement represents a valid and binding obligation of Buyer in accordance with
its terms.


(c)           Neither the execution nor delivery of this Agreement nor
consummation of the transactions herein by Buyer constitutes a violation or
breach of applicable law or of any provision  of any contract or instrument to
which Buyer is a party or by which it is bound, or any order, writ, injunction,
decree or judgment applicable to Buyer.  This Agreement constitutes the legal,
valid and binding obligation of Buyer enforceable in accordance with its terms.


(d)           Buyer has made, either alone or together with its advisors, such
independent investigation of the Business as Buyer deems to be, or such advisors
have advised to be, necessary or advisable in connection with the transactions
contemplated by this Agreement; provided that such investigation by Buyer shall
not relieve Seller of any liability for a breach of its representations and
warranties contained herein.


      (e) The shares of Target upon issuance:
 
                             (i) will be free and clear of any security
interests, liens, claims or other encumbrances, subject to restrictions upon
transfer under the Securities Act and any applicable state securities laws;


                              (ii)  will have been duly and validly authorized
and duly and validly issued, and will be fully paid and non-assessable (with no
personal liability attaching to the holders thereof or to the Company) and will
be free from preemptive rights or rights of first refusal held by any person;
provided Seller’s representations herein are true and accurate and Seller takes
no actions or fails to take any actions required for the acquisition of the
Shares to be in compliance with all applicable laws and regulations; and


                            (iii) will have been issued in reliance upon an
exemption from the registration requirements of and will not result in a
violation of Section 5 under the Securities Act.


5.           Covenant Not To Compete.  In further consideration for the purchase
of the Purchased Assets, for a period of 1 year following the date of the
Closing, (i) none of Seller, its director, officers, managers or other related
persons will directly, or indirectly, own, operate, manage, or serve as an
officer, director, employee or independent contractor to any person or entity
engaged in the Business or act as an advisor to any person or entity engaged
in  the Business, or solicit, directly or indirectly, on behalf of themselves or
any third party, the customers of the Buyer (whether existing as of the Closing
Date or at any time thereafter), or otherwise engage in the Business, within a
200 kilometers (124.27) mile radius of the Site, and (ii) will not solicit any
past, future  or present customers of the Business or interfere in any way in
the relationships between the Business and its customers, employees or staff,
without Buyer’s written consent].
 
12.           Further Assurances.  Each party agrees to execute and deliver all
instruments and take action as the other party may request from time to time in
order to effectuate the transactions contemplated hereby.
 
 
5

--------------------------------------------------------------------------------

 

 
13.           Notices.  Any and all notices or other communications required or
permitted to be given under any of the provisions of this Agreement shall be in
writing and shall be deemed to have been given two business days after deposit
with a recognized overnight courier fee paid, addressed to the intended
recipient at such party’s address as set forth below, or such other address as
such party may designate by like notice to the other party hereto.
 
To Seller at:


No. 55, Liulijing Xili
Chongwen District, Beijing
 
To Buyer at:


Tianyang Xiaoqu
Qiaodong District
Zhangjiakou, Hebei Province


With a copy to, which shall not constitute notice:


Eaton & Van Winkle LLP
3 Park Avenue
New York, New York 10016
Attn: Vincent J. McGill
 
14.           Survival; Indemnification.  All covenants, representations and
warranties in this Agreement shall survive for a period of twelve months after
the date hereof, except that any representation or warranty relating to taxes
shall survive for the applicable statutory limitation period and any claim for
amounts payable hereunder or any indemnity claim hereunder asserted prior to the
end of the foregoing survival periods shall survive until resolved.  Each party
hereby agrees to defend, indemnify and hold the other party, its directors,
officers, employees, advisors and affiliates, harmless from and against any and
all losses, claims, liabilities or damages (collectively, “Losses”) arising out
of or in connection with or founded on a claim that any of the foregoing
representations, warranties and covenants of the indemnifying party are untrue,
together with any and all costs and expenses (including reasonable attorneys’
fees) relating to such losses or arising therefrom or incurred by the other in
connection with enforcement of this indemnification provision. Each party shall
be responsible for its or his own costs and expenses in connection with the
transactions being contemplated hereby, including attorneys’ fees.  Buyer shall
promptly notify Seller of any claims and fully cooperate with Seller in the
defense thereof.
 
 
6

--------------------------------------------------------------------------------

 

 
The parties have agreed that there shall be no escrow or other security withheld
to secure Buyer against claim arising out of or related to the Seller’s
Business.  In lieu of an escrow, Seller has agreed that Buyer may offset any
Losses arising out of a breach by Seller of their representations, warranties
and covenants contained herein, or out of any claims made against Buyer related
to the Business prior to the Closing out of the deferred portion of the Purchase
Price.


15.           Confidentiality.  Buyer has received certain business records, tax
returns and privileged communications in connection with the due diligence
process.  Buyer covenants, represents and warrants that all information will be
kept strictly confidential, except to the extent used in the business of Buyer
and to the extent disclosure is required by law or pursuant to legal process.


16.           Miscellaneous.


a.           This writing constitutes the entire agreement of the parties with
respect to the subject matter hereof and may not be modified, amended or
terminated except by a written agreement specifically referring to this
Agreement signed by Seller and Buyer.


b.           This Agreement may not be assigned by either party without written
consent of the other party hereto. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and permitted
assigns.


c.           The paragraph headings contained herein are for the purposes of
convenience only and are not intended to define or limit the contents of said
paragraph.


d.           This Agreement shall be governed by and construed in accordance
with the laws of China without regard to the conflicts of law provisions
thereof.  Jurisdiction for the resolution of any conflicts or disputes arising
hereunder, if not resolved through good faith negotiation, shall be in Hebei
Province, China.


e.           This Agreement may be executed in any number of counterparts, all
of which when taken together shall be deemed to be one and the same instrument.


f.           The Parties to this Agreement acknowledge that each has had the
input of legal counsel in drafting this Agreement as well as in conjunction with
the negotiation and execution of this transaction.  Accordingly the Parties to
this Agreement hereby waive any rule of construction or interpretation that
would otherwise require ambiguities under this Agreement to be interpreted or
constructed to his favor by virtue of such rule or rules regarding contract
ambiguities.
 
[signatures are on the following page]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


 
 
ZHANGJIAKOU TONGDA MINING TECHNOLOGIES SERVICE CO., LTD.
Seller
 
Buyer
 
By: /s/ Dongli
Sun                                                                      
 
By: /s/ Jiazhen
Liu                                                                      
       Name: Dongli Sun
 
       Name: Jiazhen Liu
       Title:
 
       Title:
          Target Acquisitions I, Inc.          
By: /s/ Changkui
Zhu                                                                  
           Name: Changkui Zhu    
       Title:
     





8

--------------------------------------------------------------------------------